DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.  Applicant argues that previously presented claim 12 is amended according to the previously presented claim 1 and is therefore allowable.  The examiner cannot agree.  Claim 12 has been amended to remove a limitation from the previously presented claim 12.  Therefore, claim 12 is no longer allowable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi (US 2016/0112621 A1).
Regarding claim 12, Nishi discloses An image capture device (100), comprising:
a light source (200) generating emitting light;
an image capture circuit (300,520) capturing a captured image corresponding to the user (600), wherein an image capture range of the image capture circuit is substantially equal to an emitting angle of the light source (fig. 3); and
a processor (540) coupled to the image capture circuit and the light source;
wherein when a corresponding value of a preselected physical factor of the captured image is greater than a preset target value (Luminance difference L is larger than a threshold; (S1040-S1060), the processor controls the light source to reduce intensity of the emitting light such that the corresponding value of the preselected physical factor of a new captured image from the image capture circuit is close to the preset target value (The light source is dimmed when the luminance difference L is above a threshold and L is positive.  This means that the light source is dimmed when the light source is too bright and therefore dimming the light would bring the luminance difference closer to the threshold; fig. 7) wherein the preset target value is set according to intensity of a reflection light corresponding to the emitting light and intensity of the emitting light  (The threshold indicates an acceptable range of luminance value difference.  This is inherently corresponding to an intensity of reflection light since the measured luminance is a measure of the light reflected back to the sensor.  In addition, any intensity reflection is also based on additional light emitted.  Therefore, the .


Allowable Subject Matter
Claims 8 and 10-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 8, the prior art of record fail to disclose the preset target value is set according to a reflection coefficient of a human skin corresponding to the emitting light.

	Regarding claims 10-11, they depend from claim 8 and are therefore allowable for the same reasons as stated above (see claim 8).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        3/30/2021